Citation Nr: 0633446	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  97-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for nasal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1975 to September 
1977.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to service 
connection for a nasal condition.  


FINDING OF FACT

The veteran's current allergic rhinitis disability is not 
related to service.  


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service-connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service-connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he developed a nasal condition 
during service as a result of excessive exposure to cold 
temperatures.  His January 1975 personal report of medical 
history was negative for complaints of ear, nose, or throat 
trouble, and no ear, nose, or throat conditions were observed 
during his enlistment examination.  In May 1975, the veteran 
sought treatment for congestion and a runny nose. The 
treating physician diagnosed allergic rhinitis.  In June 1975 
he returned to the clinic complaining of chest and abdominal 
pain.  A runny nose, productive cough, slightly red 
turbinates, and mild erythema were observed, and his 
physician diagnosed allergic rhinitis.  At discharge, his 
condition had improved with fluids and decongestants.  

The veteran's nose was edematous and inflamed, and post-nasal 
discharge was observed in his mouth and throat in May 1976.  
An upper respiratory infection was diagnosed.  In June 1976, 
he sought treatment for a cough and sore throat.  His nose 
was normal, although his physician observed evidence of post-
nasal drip.  His nares were inflamed at a follow up 
appointment a week later.  He was treated for rhinorrhea and 
post-nasal drip in May 1977.  At separation in July 1977, he 
reported no complaints of ear, nose, or throat trouble, and 
no ear, nose, or throat conditions were observed during his 
examination.  

The veteran underwent a VA examination in February 1978, less 
than one year from separating from service.  His nose, 
sinuses, mouth, and throat were examined and no conditions 
were noted.  March 1999 VA medical records reveal complaints 
of yellowish-green discharge.  His treating physician 
diagnosed chronic sinusitis and medication was prescribed.  
He returned for treatment in May 2002 VA complaining of 
severe sinusitis that interfered with his ability to 
effectively treat his non-service connected sleep apnea.  He 
underwent nasal endoscopy in June 2002.  The examination 
revealed a straight septum, no perforations, polyps or 
masses, and no mucosal lesions or secretions.  His inferior, 
mid, and superior turbinates were normal in size and shape.  
His osteomeatal complex and sphenoethmoidal recess were also 
normal.  
The veteran's VA treatment records reveal intermittent 
treatment for congestion and post-nasal drip.  The veteran 
has submitted private medical records in support of his 
claim.  A March 2005 CT scan of the paranasal sinuses 
revealed mild mucosal disease of the maxillary and ethmoid 
sinuses with some mucoperiosteal disease.  Diffuse swelling 
of the nasal turbinates was also noted, which was consistent 
with rhinitis.  An April 2005 opinion statement from his 
private physician diagnosed chronic allergic rhinitis.  The 
veteran's private physician did not relate his current 
condition to service.  

The veteran underwent a VA examination of his nose and 
sinuses in January 2006.  He complained of recurrent nasal 
congestion since active duty.  His symptoms included a runny 
nose, post-nasal drip, and stuffy nose.  The physician 
observed no nasal polyps, although there was slight airway 
congestion.  No watery discharge was present.  An x-ray was 
performed, which revealed normal paranasal sinuses.  The 
examiner diagnosed mild allergic rhinitis.  After reviewing 
the veteran's claims file, the examiner concluded it was 
unlikely that his current allergic rhinitis was related to 
service.  

In light of the evidence of record, it is clear the veteran 
is not entitled to service connection for a nasal disorder, 
to include chronic sinusitis or allergic rhinitis.  Although 
the veteran complained of nasal congestion, a runny nose, and 
post-nasal drip in service; the evidence reveals these 
conditions were acute and transitory.  At separation from 
service, the veteran's ears, nose, and throat were examined 
and no conditions were noted.  In addition, no conditions of 
the nose and sinuses were observed when the veteran was 
examined in February 1978.  

A January 2006 VA examination reveals a diagnosis of a mild 
allergic rhinitis.  Service medical records confirm treatment 
for episodes of allergic rhinitis.  However, after reviewing 
the veteran's in-service, private, and VA medical records, a 
VA examiner has concluded that that there is no nexus between 
the veteran's current disability and service.  There is no 
competent opinion to the contrary.  For that reason, the 
preponderance of the evidence is against the claim and 
service connection is denied. 

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated December 2001, May 
2002, and January 2006 by informing him of the evidence he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  Because service-connection for a nasal disorder has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private, and VA medical records, and provided the 
veteran a VA medical examination in January 2006.  The 
veteran has also testified in support of his claim in July 
2003 and February 2005.  The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 


ORDER

Entitlement to service connection for a nasal disorder is 
denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


